INGRAHAM, J.
I concur with Mr. Justice PATTERSON. Under the interlocutory judgment, as the plaintiff sued on his own behalf and those similarly situated, any one interested with him in the property could have come in and proved his claim before the referee named therein, and, having thus appealed in the action, might have been entitled to take advantage of the interlocutory judgment. The defendant Eisert neither appeared in the action, nor did he come in under the interlocutory judgment and present to the referee his claim to an interest in the property; and thus, having failed to appear to protect his interest, he was not entitled to any relief by the final judgment.